 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     Corey Smith-Sahagian
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:14-cr-00120-LJO-SKO
12                      Plaintiff,                  NOTICE OF MOTION AND MOTION FOR
                                                    EARLY TERMINATION OF SUPERVISED
13    vs.                                           RELEASE; MEMORANDUM OF POINTS
                                                    AND AUTHORITIES; EXHIBITS; ORDER
14    COREY SMITH-SAHAGIAN,
                                                    Date: September 23, 2019
15                      Defendant.                  Time: 8:30 a.m.
                                                    Judge: Hon. Lawrence J. O’Neill
16
17
     TO:     McGREGOR W. SCOTT, UNITED STATES ATTORNEY, AND HENRY
18           CARBAJAL, ASSISTANT UNITED STATES ATTORNEY, COUNSEL FOR
             PLAINTIFF:
19
             PLEASE TAKE NOTICE that on September 23, 2019, at 8:30 a.m. in the courtroom of
20
     the Honorable Lawrence J. O’Neill, Chief United States District Judge for the Eastern District of
21
     California, defendant, Corey Smith-Sahagian, through counsel Charles J. Lee, will move this
22
     Court for an order for early termination of his supervised release.
23
             This motion is made pursuant to Title 18 U.S.C. § 3583(e)(1), which grants the court
24
     power to terminate a term of supervised release at any time after the expiration of one year of
25
     supervision, pursuant to the provisions of Federal Rule of Criminal Procedure Rule 32.1(c),
26
     provided the court is satisfied that such action is warranted by the conduct of the defendant and
27
     in the interests of justice.
28
 1           This motion is supported by this Notice of Motion; the Memorandum of Points and
 2   Authorities; the files and records of this case; and such argument and further law and evidence as
 3   may be presented at the time of the hearing.
 4
 5   Dated: August 26, 2019
                                                         Respectfully submitted,
 6
                                                         HEATHER E. WILLIAMS
 7
                                                         Federal Defender
 8
 9                                                        /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
11                                                       Attorney for Defendant
                                                         COREY SMITH-SAHAGIAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Smith-Sahagian: Motion for Early
     Termination of Supervised Release
                                                     2
 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2           Defendant Corey Smith-Sahagian pleaded guilty to one count of use of a counterfeit
 3   access device and one count of aggravated identity theft. On June 8, 2015, this Court sentenced
 4   him to a total of 57 months for both counts, with 36 months of supervision to follow. See
 5   PACER DKT #25. Mr. Smith-Sahagian served his time at FCI Sheridan where he successfully
 6   completed the RDAP program. Exh. A. He was released on March 9, 2018 to commence his
 7   supervised release and has had no violations during time on supervision. See Exh. B: Letter from
 8   USPO Nicole Wright. By the requested hearing date, Mr. Smith-Sahagian will have completed a
 9   little over half of his term of supervised release.
10           Since his release on supervision, Mr. Smith-Sahagian has endeavored to be gainfully
11   employed, first working at Fresno Plumbing for a number of months. He has sought to better
12   provide for himself and his fiancée and to that end, worked on his vocational skills by
13   completing a “Job Readiness Workshop” through Fresno Workforce Connection. Exh. C.
14   Additionally, Mr. Smith-Sahagian has recently completed an “EMT Training Program” and
15   wishes to take the licensing examination to become an EMT. Exh. D. A letter from his course
16   instructor documents that Mr. Smith-Sahagian “displayed good character, knowledge, and desire
17   to begin his path to becoming a Paramedic” and that he was the “top student” in the class. Exh.
18   E.
19           The defense moves this Court for an order terminating supervised release for Mr. Smith-
20   Sahagian pursuant to Title 18 U.S.C. § 3583(e)(1) and Federal Rule of Criminal Procedure Rule
21   32.1(c). While on active supervision, Mr. Smith-Sahagian cannot take the EMT licensing
22   examination. He recently accepted a position with Hope Medical Transport, working 12-hour
23   shifts 5-days a week. Becoming a fully-licensed, certified EMT would allow Mr. Smith-
24   Sahagian to better serve the public as well as allow him to better provide for himself and his
25   loved ones. Mr. Smith-Sahagian has benefited from supervision having no violations and
26   submitting no dirty drug tests and he clearly is on an upward trajectory.
27           Based on the foregoing, the defense submits that early termination of supervised release
28   is warranted based on the conduct of Mr. Smith-Sahagian and in the interests of justice.

     Smith-Sahagian: Motion for Early
     Termination of Supervised Release
                                                           3
 1                                       HEATHER E. WILLIAMS
                                         Federal Defender
 2
 3   DATED: August 26, 2019              /s/ Charles J. Lee
                                         CHARLES J. LEE
 4                                       Assistant Federal Defender
                                         Attorney for Defendant
 5                                       COREY SMITH-SAHAGIAN
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Smith-Sahagian: Motion for Early
     Termination of Supervised Release
                                           4
 1                                             ORDER
 2           The Court has considered the pending motion, the Probation’s non-opposition, and the
 3   Government’s deference to the Court. COREY SMITH-SAHAGIAN is hereby discharged from
 4   supervised release, effective immediately, on case 1:14-cr-00120-LJO-SKO.
 5
 6   IT IS SO ORDERED.
 7       Dated:     September 18, 2019                   /s/ Lawrence J. O’Neill _____
 8                                               UNITED STATES CHIEF DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Smith-Sahagian: Motion for Early
     Termination of Supervised Release
                                                    5
